MEMORANDUM**
The district court erred in denying defendants’ motion to suppress the evidence seized as the product of their unlawful continued detention. See United States v. Chavez-Valenzuela, 268 F.3d 719, 724r-25 (9th Cir.2001), amended by 279 F.3d 1062 (9th Cir.2002). Additionally, both defendants had standing to challenge the admission of the evidence as incident to the continued detention. See United States v. Twilley, 222 F.3d 1092, 1095 (9th Cir.2000).
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.